UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-7842


TAVO GLENN, a/k/a Tavo T. Glenn, a/k/a Tavo Tarrell Glenn,

                 Petitioner - Appellant,

          v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                 Respondent - Appellee,

          and

JON OZMINT,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Patrick Michael Duffy, Senior
District Judge. (8:08-cv-03078-PMD)


Submitted:    April 15, 2010                 Decided:   June 8, 2010


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tavo Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Tavo    Glenn      seeks    to    appeal      the    district      court’s       order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                             The order is

not    appealable       unless     a     circuit      justice      or    judge    issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                   A

certificate       of       appealability            will     not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)           (2006).         A    prisoner     satisfies        this

standard   by     demonstrating          that       reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have     independently           reviewed     the   record     and

conclude       that    Glenn       has    not       made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court     and     argument         would    not   aid   the     decisional

process.

                                                                                  DISMISSED



                                                2